Exhibit 10.1




AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of May 5,
2020, is made among NV5 GLOBAL, INC., a Delaware corporation (the “Borrower”),
the Lenders party hereto, BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and the
undersigned Guarantors. Each capitalized term used and not otherwise defined in
this Amendment has the definition specified in the Credit Agreement described
below.


RECITALS:


A.The Borrower, the Administrative Agent and the Lenders have entered into that
certain Amended and Restated Credit Agreement dated as of December 20, 2019 (the
“Existing Credit Agreement”; and the Existing Credit Agreement as amended by
this Amendment, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Borrower a Revolving Facility and a Term Facility.


B.The Borrower has requested that the Existing Credit Agreement be amended as
set forth herein.


C.The Administrative Agent and the Lenders are willing to amend the Existing
Credit Agreement on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


Section 1.    Amendments to Existing Credit Agreement. Subject to and in
accordance with the terms and conditions set forth herein and in reliance upon
the representations and warranties set forth herein, the parties hereto hereby
agree that the Existing Credit Agreement is hereby amended as follows:
(a)The definition of “Applicable Rate” in Section 1.01 is amended and restated
in its entirety to read as follows:


“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):
Level
Consolidated
Leverage Ratio
Eurodollar Rate & Letter of Credit Fee
Base Rate
Commitment Fee
I
Less than 2.25 to 1.00
1.50%
0.50%
0.250%
II
Less than 2.75 to 1.00 but greater than or equal to 2.25 to 1.00
1.75%
0.75%
0.250%
III
Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00
2.00%
1.00%
0.375%
IV
Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.00
2.25%
1.25%
0.375%
V
Less than 4.25 to 1.00 but greater than or equal to 3.75 to 1.00
2.75%
1.75%
0.375%
VI
Greater than or equal to 4.25 to 1.00
3.00%
2.00%
0.375%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level VI shall apply, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each





--------------------------------------------------------------------------------



case shall remain in effect until the first Business Day following the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the Applicable Rate from the First
Amendment Effective Date until the first Business Day immediately following the
date a Compliance Certificate is delivered with respect to the September 30,
2020 Measurement Date shall be fixed at Level VI irrespective of the actual
Consolidated Leverage Ratio. Any adjustment in the Applicable Rate shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.
(b)The definition of “Base Rate” in Section 1.01 is amended and restated in its
entirety to read as follows:


“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than 0.75%, such rate shall be deemed to be 0.75% for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
(c)The definition of “Eurodollar Rate” in Section 1.01 is amended and restated
in its entirety to read as follows:


“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that if the Eurodollar Rate shall be less than 0.75%, such rate shall
be deemed to be 0.75% for purposes of this Agreement.
(d)Section 1.01 is amended to add the following new definition in appropriate
alphabetical order to read as follows:
“First Amendment Effective Date” means the effective date of Amendment No. 1 to
Amended and Restated Credit Agreement, being May 5, 2020.
(e)Section 3.03(e) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:




2



--------------------------------------------------------------------------------



(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
(f)Section 6.16 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:


Maintain its primary depositary and operation accounts with the Administrative
Agent (a) with respect to the Borrower and each Loan Party existing at the time
of effectiveness of this Agreement, by the date that is 220 days following the
Closing Date, (b) with respect to the Geospatial Target and any Subsidiary
acquired as part of the Geospatial Acquisition, by the date that is 270 days
following the Closing Date and (c) with respect to any Subsidiary directly or
indirectly acquired by the Borrower following the Closing Date, by the date that
is 130 days after the acquisition date of such Subsidiary.        
(g)Section 7.11(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(a)
Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period set forth below to be greater than the ratio set
forth below opposite such period:

Measurement Period Ending
Maximum Consolidated Leverage Ratio
Closing Date through June 27, 2020
4.50 to 1.00
June 28, 2020 through October 3, 2020
5.00 to 1.00
October 4, 2020 through January 2, 2021
5.25 to 1.00
January 3, 2021 through April 3, 2021
4.75 to 1.00
April 4, 2021through July 3, 2021
4.00 to 1.00
July 4, 2021 and thereafter
3.50 to 1.00



(h)Section 11.18 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows


This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. Each of the Loan Parties agrees that any Electronic
Signature on or associated with any Communication shall be valid and binding on
each of the Loan Parties to the same extent as a manual, original signature, and
that any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of each of the Loan Parties enforceable
against such in accordance with the terms thereof to the same extent as if a
manually executed original signature was delivered. Any Communication may be
executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Secured Parties of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Secured Parties may, at its option, create one or more
copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the


3



--------------------------------------------------------------------------------



Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Secured Parties
shall be entitled to rely on any such Electronic Signature purportedly given by
or on behalf of any Loan Party without further verification and (b) upon the
request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by such manually executed counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.
(i)Exhibit C to the Credit Agreement is amended and restated in its entirety in
the form of Exhibit C hereto, to reflect the amendments contained in clause (g)
above.


Section 2.    Effectiveness; Conditions Precedent. This Amendment shall become
effective as of the first date when each of the following conditions shall have
been satisfied:


(a)the Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Borrower, each Guarantor, the Administrative Agent and the
Required Lenders, which counterparts may be delivered by facsimile or other
electronic means, followed, in the case of the Borrower and each Guarantors,
with originals as soon as reasonably practicable;
 
(b)the Administrative Agent shall have received, (i) for the benefit of each
Lender providing a signature page hereto, an amendment fee in the amount of
0.05% of such Lender’s Total Credit Exposure;


(c)the Administrative Agent shall have received reimbursement from the Borrower
for its costs incurred in connection with this Amendment and all reasonable fees
and expenses of counsel to the Administrative Agent, to the extent billed, shall
have been paid; and


(d)    the Administrative Agent shall have received such other documents,
instruments, opinions, certifications, undertakings, further assurances and
other matters as the Administrative Agent shall reasonably request on or prior
to the date hereof.


Section 4.     Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
and each Guarantor represents and warrants to the Administrative Agent and the
Lenders as follows:
(a)The representations and warranties made by it in Article V of the Credit
Agreement after giving effect to this Amendment, and by each Loan Party in each
of the Loan Documents to which such Loan Party is a party, or in any document
furnished at any time under or in connection therewith, are true and correct in
all material respects (except for such representations and warranties as have a
materiality or Material Adverse Effect qualification, which are true and correct
in all respects) on and as of the date hereof, except that the representations
and warranties contained in Sections 5.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b) of the Credit Agreement, respectively;


(b)Since the date of the most recent financial reports of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(a) of the Credit Agreement, no
act, event, condition or circumstance has occurred or arisen which, singly or in
the aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;


(c)This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and


4



--------------------------------------------------------------------------------



(d)As of the date hereof and after giving effect to this Amendment, no Default
or Event of Default has occurred that is continuing.


Section 5.    Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 11.01 of the Credit Agreement.
Section 6.    Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. Each of the
Borrower and each Guarantor hereby (a) consents to, acknowledges and agrees to
this Amendment and the amendments provided for herein and (b) hereby confirms
and ratifies in all respects the Loan Documents to which such Person is a party
(including, without limitation, the continuation of such Person’s payment and
performance obligations thereunder, in each case upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of each such Loan Document against such Person in accordance with
its terms.
Section 7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.
Section 8.    Governing Law; Jurisdiction, Etc. This Amendment shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York, and shall be further subject to the provisions of Sections 11.14
and 11.15 of the Credit Agreement.
Section 9.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower, each Guarantor, the Administrative Agent
and each Lender, and their respective successors and assignees to the extent
such assignees are permitted assignees as provided in Section 11.06 of the
Credit Agreement.
Section 10.    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall nonetheless remain legal,
valid and enforceable on the parties hereto and (b) the parties shall endeavor
in good faith negotiations to replace the illegal, invalid or unenforceable
provision with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provision. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[Remainder of page intentionally left blank; signature pages follow]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWER:
NV5 GLOBAL, INC., a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: Executive Vice President and
General Counsel
 
 
GUARANTORS:
NV5 HOLDINGS, INC., a Delaware corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and General Counsel


 
NV5, INC., a California corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
NV5 WEST, INC., a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Assistant Secretary


 
NV5, INC., a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
NV5 NORTHEAST, INC., a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Assistant Secretary


 
NV5, LLC, a North Carolina limited liability company


By:   /s/ Richard Tong
Name: Richard Tong
Title: President







NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GUARANTORS (CONTINUED):
NV5 CONSULTANTS, INC., a Massachusetts corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: Executive Vice President


 
 
NV5, INC., a New Jersey corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
SEBESTA, INC., a Minnesota corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
DADE MOELLER AND ASSOCIATES, INC., a North Carolina corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
J.B.A. CONSULTING ENGINEERS, INC., a Nevada corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
HANNA ENGINEERING, INC., a California corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary

























NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GUARANTORS (CONTINUED):
Bock & Clark Corporation, a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
Bock & Clark ACQUISITION Corporation, a Delaware corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
Bock & Clark Environmental, LLC, an Ohio limited liability company


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
CIVILSOURCE, INC., a California corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
HOLDREGE & KULL, CONSULTING ENGINEERS AND GEOLOGISTS, a California corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
RICHARD D. KIMBALL CO., a Massachusetts corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Secretary























NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GUARANTORS (CONTINUED):
CHI ENGINEERING SERVICES INCORPORATED, a New Hampshire corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Secretary
 
NV5 ENGINEERS AND CONSULTANTS, INC., a North Carolina corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Secretary
 
geospatial holdings, inc., a Delaware corporation


B By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
AERO-METRIC HOLDINGS CORP., an Indiana corporation


By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
QUANTUM SPATIAL, INC., a Wisconsin corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
THE SEXTANT GROUP, INC., a Pennsylvania corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary



























NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GUARANTORS (CONTINUED):
ALTA ENVIRONMENTAL, L.P., a California limited partnership
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Secretary


 
GEODESIGN, INC., a Oregon corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary


 
WHPACIFIC, INC., a Alaska corporation
By:   /s/ Richard Tong
Name: Richard Tong
Title: EVP and Co-Secretary

































































NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent


By:   /s/ Joan Mok
Name: Joan Mok
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender


By:   /s/ Julia Rocawich
Name: Julia Rocawich
Title: Senior Vice President


 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:   /s/ James Cullen
Name: James Cullen
Title: Senior Vice President


 
WELLS FARGO BANK, N.A., as a Lender


By:   /s/ Nicholas DiPierro
Name: Nicholas DiPierro
Title: Vice President



 
SYNOVUS BANK, as a Lender


By:   /s/ Michael Sawicki
Name: Michael Sawicki
Title: Director


 
TD BANK, N.A., as a Lender


By:   /s/ Craig Welch
Name: Craig Welch
Title: Senior Vice President


 
WOODFOREST NATIONAL BANK, as a Lender


B By:   /s/ NSC Maguana Jean
Name: NSC Maguana Jean
Title: Senior Vice President / RM









NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





 
FIRST HORIZON BANK, as a Lender


By:   /s/ Dilian Schulz
Name: Dilian Schulz
Title: Senior Vice President



 
BANCO DE SABADELL, S.A., as a Lender


By:   /s/ Ignacio Alcaraz
Name: Ignacio Alcaraz
Title: Head of Structured Finance Americas





NV5 Global, Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page

